       Case 1:19-cv-00884-RB-KRS Document 22 Filed 01/28/21 Page 1 of 12




                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

JAMES MARTIN,

               Petitioner,

       vs.                                                     No. 1:19-CV-00884-RB-KRS

MARIANNA VIGIL, Warden, and
HECTOR H. BALDERAS, Attorney General
for the State of New Mexico,

               Respondents.

              PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       James Martin, a prisoner at the Penitentiary of New Mexico, has filed a petition for

habeas corpus under 28 U.S.C. § 2241 challenging the withholding of certain good-time credits

to his sentence, also known as lump-sum meritorious deduction awards (“LSAs”), that he

contends are due to him. (See Doc. 1). On March 4, 2020, Respondents filed an answer arguing

that Martin’s petition is “mixed” in that it presents both exhausted and unexhausted claims, and

they ask that the Court either dismiss Martin’s petition in its entirety or instruct Martin to “delete

all but the one claim as to which state-court remedies have been exhausted.” (Doc. 15). Martin,

in turn, has filed a motion for partial dismissal asking that the Court dismiss without prejudice all

purportedly unexhausted claims. (Doc. 16). On April 7, 2020, Martin also filed a motion for

preliminary injunction seeking the immediate awarding of a five-month LSA. (Doc. 18).

       On January 14, 2020, the Court referred this case to United States Magistrate Judge

Kevin R. Sweazea to conduct any necessary hearings and to recommend an ultimate disposition.

(See Doc. 9). Having considered the parties’ submissions to date along with the available record,

the undersigned RECOMMENDS that the Court: (1) DENY Martin’s motion for a preliminary
        Case 1:19-cv-00884-RB-KRS Document 22 Filed 01/28/21 Page 2 of 12




injunction without prejudice; (2) GRANT Martin’s motion for partial dismissal; and (3) ORDER

Respondents to file an amended answer responding to the merits of Martin’s remaining claim.

                                               I. BACKGROUND

                                          A. FACTUAL BACKGROUND

         On January 27, 2010, Martin pleaded no contest in New Mexico state court to three

counts of second-degree criminal sexual penetration, resulting in a term of 30 years of

imprisonment with 16 of those years suspended. (Ex. A).1 The filings in this case thus far have

indicated that Martin is confined at the Penitentiary of New Mexico. (Doc. 1 at 2).2

         The parties assert that prisoners incarcerated by the New Mexico Department of

Corrections (“NMDOC”) may receive LSAs for certain conduct, including “certain educational

achievements.” (Doc. 15 at 2); (see also, e.g., Doc. 1 at 12). In February 2013, Martin received

an associate’s degree in general studies from Mesalands Community College (hereinafter

“Mesalands”). (Ex. H att. F). For completing this program, Martin received a four-month LSA.

(See Ex. H att. G).

         In February 2014, Martin completed a bachelor’s program in biblical counseling from

Christian Bible College and Seminary (“CBCS”). (See Ex. H att. L). Martin did not immediately

receive any LSA for completion of this program, in part because he had not yet received his

diploma. (See Ex. N at 3); (Ex. J at 9). In 2018, Martin received a five-month LSA for his

completion of this program. (See Ex. V att. 3); (Ex. X att. 2, at 2).

         Meanwhile, in December 2014, Martin received a second associate’s degree in business

administration/management of information systems from Mesalands. (Ex. H att. H). Although


1
  All exhibits are to Respondents’ answer (Doc. 15).
2
  Whether this actually remains the case is unclear, as certain filings and records suggest otherwise. (See, e.g., Ex. X
att. 2, at 2); (Doc. 18 at 2). The question of Martin’s current custodial status is the focus of an Order to Show Cause
filed contemporaneously with these recommendations.


                                                           2
       Case 1:19-cv-00884-RB-KRS Document 22 Filed 01/28/21 Page 3 of 12




Martin sought another four-month LSA for completion of this program (Ex. H att. I),

Respondents denied this request in 2016 on grounds that this program was “not substantially

different” from Martin’s first associate’s degree program, noting in particular that “9 of 15

classes are the same” (Ex. J att. 1).

       Martin alleges that he completed a two-year sex offender treatment program (“SOTP”) in

September 2017. (See Doc. 1 at 23). Martin further alleges that this program was approved for an

LSA of three months’ credit. (See id.). However, Martin claims that he was only awarded a one-

month LSA and that Respondents’ failure to award an additional two-month credit for this

program amounted to a failure to follow NMDOC procedures. (See id. at 23-24). Respondents

have not substantively addressed Martin’s allegations on this point or submitted evidence

relevant to this claim.

       In April 2018, Martin completed a doctorate of theology program in Christian counseling

from CBCS. (Ex. S att. C). Martin sought another five-month LSA on this basis (Ex. S att. A),

but Respondents rejected this request in November 2018 on grounds that the degree program was

“not an approved program for LSAs” (Ex. S att. F).

       Martin alleges that he informed NMDOC of another prisoner’s wrongful actions that he

observed in April 2019. (See Doc. 1 at 26). Martin further alleges that an NMDOC official stated

thereafter that he could expect to receive a two-month LSA “for his exceptional service to the

Public and Department.” (See id. at 26-27). However, Martin alleges that he did not receive any

LSA for his efforts. (See id. at 27). Respondents have not substantively addressed Martin’s

allegations on this point or submitted evidence relevant to this claim.

       On July 19, 2019, Respondents rescinded the five-month LSA associated with Martin’s

receipt of the bachelor’s degree from CBCS on grounds that this award had been erroneously




                                                 3
       Case 1:19-cv-00884-RB-KRS Document 22 Filed 01/28/21 Page 4 of 12




granted. (See Ex. X at 1); (Ex. X atts. 1 & 2). Martin alleges that on that same date, he obtained a

third associate’s degree from Mesalands. (Doc. 1 at 24); (see also Ex. NN at 2) (asserting that

Martin “finalized his third pre-approved degree” on July 19, 2019). Although the record contains

no evidence on this point, Martin states—and Respondents concede—that Martin’s request for

an LSA for completion of this program was denied. (See Ex. NN); (see also Doc. 15 at 2).

                                B. STATE-COURT PROCEEDINGS

        On July 2, 2015, Martin filed a pro se state-court petition for writ of habeas corpus

concerning the denial of his request for a four-month LSA for his second associate’s degree and

the denial of his request for a five-month LSA for his bachelor’s degree. (Ex. C). Martin filed an

amended petition through counsel on February 18, 2016. (Ex. H). The state court dismissed this

action, Cause No. D-1215-CV-2015-00413 (Twelfth Judicial District, Otero County), on January

20, 2017. (Ex. M). Martin moved through counsel for reconsideration (Ex. N), but the state court

denied this motion on June 21, 2017 (Ex. Q). Martin did not file a petition for writ of certiorari as

to this action. (See Ex. R).

        On November 26, 2018, Martin filed a pro se state-court petition for writ of habeas

corpus concerning the rejection of his request for a five-month LSA for completing his doctorate.

(Ex. S). Martin filed an amended petition through counsel on March 25, 2019. (Ex. V). The state

court dismissed this action, Cause No. D-504-CV-2018-01311 (Fifth Judicial District, Chavez

County), on January 29, 2020. (Ex. Y). Martin immediately filed a pro se petition for writ of

certiorari to the New Mexico Supreme Court as to this action. (Ex. Z). The New Mexico

Supreme Court denied this petition on February 5, 2020. (Ex. Z(1)). Martin subsequently filed a

motion for reconsideration before the state trial court, but the court denied that motion on

February 25, 2020. (See Ex. AA at 2).




                                                 4
       Case 1:19-cv-00884-RB-KRS Document 22 Filed 01/28/21 Page 5 of 12




       On July 31, 2019, Martin filed a pro se state-court petition for writ of habeas corpus

concerning the recission of his five-month LSA relating to his bachelor’s degree, the purportedly

reduced LSA for completing the SOTP, and Respondent’s alleged failure to provide an

“exceptional service” LSA for informing on another prisoner’s misconduct. (See Ex. CC). At the

time that Respondents filed their answer to the present proceeding, this state-court action was

still ongoing in Cause D-101-CV-2019-02087 (First Judicial District, Santa Fe County). (See Ex.

MM).

       On January 30, 2020—over four months after filing the petition in this action—Martin

filed a pro se state-court petition for writ of habeas corpus, challenging the rejection of his

request for a four-month LSA for his third associate’s degree. (Ex. NN). This same petition also

apparently challenges the rejection of Martin’s request for an LSA relating to his second

associate’s degree, even though this issue was previously a subject of his July 2015 habeas

petition. (See id.); (cf. Ex. C). At the time that Respondents filed their answer to the present

proceeding, this state-court action was still ongoing in Cause D-101-CV-2020-00325 (First

Judicial District, Santa Fe County). (See Ex. OO).

                                 C. PROCEDURAL BACKGROUND

       Martin filed his pro se petition in this federal proceeding on September 23, 2019. (Doc.

1). Styled as a “complaint” asserting claims under 42 U.S.C. § 1983, Martin’s petition addresses

the withholding of, recission of, or reduction of LSAs relating to Martin’s second and third

associate’s degrees, his bachelor’s degree, his doctorate, his completion of the SOTP, and his

informing on another prisoner’s misconduct. (See id.). On January 9, 2020, the Court construed

Martin’s complaint as seeking habeas relief pursuant to 28 U.S.C. § 2241, substituted

Respondents for the originally named “Defendants,” and directed Respondents to file an answer




                                                  5
       Case 1:19-cv-00884-RB-KRS Document 22 Filed 01/28/21 Page 6 of 12




and to submit all relevant prison records and state-court filings. (See Doc. 8). On January 14,

2020, the Court entered an Order referring this case to the undersigned to recommend a

disposition. (Doc. 9).

       Respondents filed their answer on March 4, 2020. (Doc. 15). In their answer,

Respondents contend that Martin’s petition is “mixed” in that, while he has properly exhausted

the issue of an LSA for his doctoral degree, he did not timely seek a writ of certiorari in Cause

D-1215-CV-2015-00413 (concerning his second associate’s degree and bachelor’s degree) and

has not fully litigated the state-court actions addressing his remaining claims. (See id. at 6-8).

Respondents’ answer raises no other arguments concerning Martin’s petition. (See id. at 6-9).

       On March 18, 2020, Martin filed a motion styled as a “stipulated motion for partial

dismissal.” (Doc. 16). In his motion, Martin contends that he had good cause for his failure to

exhaust certain claims, but he nevertheless asks that the Court “dismiss without prejudice all

claims except the doctoral degree 5-months LSA.” (See id.). Despite the title of Martin’s filing,

the motion does not indicate that Respondents have agreed to Martin’s request, and Respondents

have not filed a response brief.

       Three weeks later, Martin filed a motion for preliminary injunction asking the Court to

direct respondents to “apply the 5-months of good-time LSA [that he contends should be

associated with his doctorate program] to his record.” (Doc. 18). On April 17, 2020, Respondents

filed a response brief arguing that Martin is seeking “to do by motion what he likely will be

prevented from doing under the statute itself” and that a grant of his motion “would frustrate the

purposes of the AEDPA.” (Doc. 20).




                                                  6
       Case 1:19-cv-00884-RB-KRS Document 22 Filed 01/28/21 Page 7 of 12




                                         II. DISCUSSION

                A. UNEXHAUSTED CLAIMS AND MARTIN’S MOTION TO DISMISS

       A prisoner may challenge the execution of his sentence, including a “deprivation of good-

time credits,” via a petition under 28 U.S.C. § 2241. See, e.g., McIntosh v. U.S. Parole Comm’n,

115 F.3d 809, 811 (10th Cir. 1997) (citation omitted). Although the statute itself does not require

it, the Tenth Circuit recognizes the general rule that “a petitioner under § 2241 must exhaust

available state remedies.” Dulworth v. Evans, 442 F.3d 1265, 1268-69 (10th Cir. 2006); see also,

e.g., Magar v. Parker, 490 F.3d 816, 818 (10th Cir. 2007); Montez v. McKinna, 208 F.3d 862,

866 (10th Cir. 2000) (recognizing that exhaustion requirement applies equally to habeas petitions

under § 2241 and those under 28 U.S.C. § 2254); Capps v. Sullivan, 13 F.3d 350, 354 n.2 (10th

Cir. 1993) (quotation omitted) (“[F]ederal courts should abstain from the exercise of [§ 2241]

jurisdiction if the issues raised in the petition may be resolved either by trial on the merits in the

state court or by other state procedures available to the petitioner.”). “An applicant for relief

under § 2241 has the burden of showing that he has exhausted available state remedies.” Medina

v. Williams, 823 F. App’x 674, 676 (10th Cir. 2020) (unpublished) (citing, e.g., Miranda v.

Cooper, 967 F.2d 392, 398 (10th Cir. 1992)).

       One exhaustion requirement for § 2241 petitions is that “a state prisoner must normally

exhaust available state judicial remedies before a federal court will entertain his petition for

habeas corpus.” Woods v. Arellano, 381 F. App’x 873, 875 (10th Cir. 2010) (unpublished)

(quoting Picard v. Connor, 404 U.S. 270, 275 (1971)) (emphasis added); see also, e.g., Castille

v. Peoples, 489 F.3d 346, 351 (1989) (noting that exhaustion requirement is satisfied upon fair

presentation of federal claims to state courts). Put another way, “[t]he exhaustion requirement is

satisfied if the federal issue has been properly presented to the highest state court,” even if that




                                                   7
       Case 1:19-cv-00884-RB-KRS Document 22 Filed 01/28/21 Page 8 of 12




court “exercises discretion not to review the case.” Dever v. Kan. State. Penitentiary, 36 F.3d

1531, 1534 (10th Cir. 1994) (citation omitted); see also, e.g., Peters v. Heredia, 335 F. App’x

788, 790 (10th Cir. 2009) (unpublished) (citing Barnett v. Lemaster, 167 F.3d 1321, 1323 (10th

Cir. 1999)) (“[A] state prisoner does not fully exhaust state remedies without timely seeking

certiorari review with the state supreme court.”). To have been properly or “‘fairly presented’ to

the state court[,] . . . the substance of the claim must [have been] raised in state court” such that

the court had “a fair opportunity to apply controlling legal principles to the facts bearing upon”

the claim. Zuniga v. Falk, 618 F. App’x 407, 410-11 (10th Cir. 2015) (unpublished) (quoting

Wilson v. Workman, 577 F.3d 1284, 1294 (10th Cir. 2009) (en banc)).

       “The general rules for handling habeas petitions containing a mix of exhausted and

unexhausted claims are well settled.” Gray v. Gray, 645 F. App’x 624, 625 (10th Cir. 2016)

(unpublished). When such a “mixed” petition is presented, the Court may choose one of four

options:

       (1) dismiss the mixed petition in its entirety; (2) stay the petition and hold it in
       abeyance while the petitioner returns to state court to raise his unexhausted claims;
       (3) permit the petitioner to dismiss the unexhausted claims and proceed with the
       exhausted claims; or (4) ignore the exhaustion requirement altogether and deny the
       petition on the merits if none of the petitioner's claims has any merit.

Fairchild v. Workman, 579 F.3d 1134, 1156 (10th Cir. 2009) (quotation and internal citations

omitted); see also Gray, 645 F. App’x at 625-26 (citations omitted). “The one thing the district

court may not do is effect a hybrid disposition of the petition, dismissing with prejudice all

exhausted claims and dismissing without prejudice the unexhausted claims.” Gray, 645 F. App’x

at 626 (citing Moore v. Schoeman, 288 F.3d 1231, 1235-36 (10th Cir. 2002)).

       Here, Respondents argue that all but one of Martin’s claims—specifically, all claims

except Count V, pertaining to his request for a five-month LSA for earning his doctorate (see

Doc. 1 at 25-26)—are unexhausted. (See Doc. 15 at 6-9). Whether or not this is the case is a


                                                   8
       Case 1:19-cv-00884-RB-KRS Document 22 Filed 01/28/21 Page 9 of 12




question the Court need not resolve at this time: in his reply to Respondent’s arguments, Martin

appears to concede that those claims have not been judicially exhausted, and he has voluntarily

requested that the Court dismiss those claims without prejudice and allow him to proceed with

the claim presented in Count V. (See Doc. 16 at 1-2). Respondents, having failed to timely

respond to Martin’s motion to dismiss, have effectively consented to the relief he requests

therein. See D.N.M.LR-Civ. 7.1(b).

       Based on the foregoing, the undersigned recommends that the Court grant Martin’s

motion (Doc. 16) and dismiss without prejudice all of Martin’s claims except that concerning his

doctorate-related LSA request as asserted in Count V. The undersigned further recommends that

the Court thereafter direct Respondents to file an amended answer responding to the merits of

Martin’s remaining claim. See, e.g., Boyett v. Smith, No. 2:17-cv-374 KG/CG (D.N.M. Nov. 15,

2017), ECF No. 21 (requiring respondents to amend answer following petitioner’s voluntary

dismissal of unexhausted claims).

       The undersigned cautions that if Martin is permitted to delete the aforementioned claims

from his petition as he has requested, those claims will be deemed abandoned, and any

subsequent petition concerning those claims will be considered a second or successive petition

under 18 U.S.C. § 2244(b)(2), with all of the attendant barriers to reasserting such claims in the

future. See, e.g., Tapia v. Lamaster, 172 F.3d 1193, 1195-96 (10th Cir. 1999). As such, if Martin

wishes to withdraw his motion to dismiss before the Court considers this PFRD, he should

state as much in a notice filed within the requisite fourteen-day period for objections

discussed below. See 28 U.S.C. § 636(b)(1). However, if Martin does withdraw his motion to

dismiss and the undersigned subsequently concludes that his petition contains both exhausted




                                                 9
      Case 1:19-cv-00884-RB-KRS Document 22 Filed 01/28/21 Page 10 of 12




and unexhausted claims, the undersigned will recommend dismissal of the entire petition without

prejudice. See Fairchild, 579 F.3d at 1156.

                           B. MOTION FOR PRELIMINARY INJUNCTION

       Martin requests that the Court preliminarily grant him some of the relief that he

ultimately seeks to obtain from this action: an order “requiring Respondents to apply the 5-

months of good-time LSA to his record” due to his acquisition of a doctoral degree. (See Doc.

18). “A preliminary injunction is an ‘extraordinary and drastic remedy’; it is never awarded as of

right.” Munaf v. Green, 553 U.S. 674, 689-90 (2008). Rather, the party seeking preliminary relief

must demonstrate “(1) a likelihood of success on the merits; (2) a likelihood that the movant will

suffer irreparable harm in the absence of preliminary relief; (3) that the balance of equities tips in

the movant's favor; and (4) that the injunction is in the public interest.” E.g., RoDa Drilling Co.

v. Siegal, 552 F.3d 1203, 1208 (10th Cir. 2009).

       A movant’s right to a preliminary injunction “must be clear and unequivocal” for the

motion to be granted. See Wilderness Workshop v. U.S. Bureau of Land Mgmt., 531 F.3d 1220,

1224 (10th Cir. 2008). And in cases such as this one, where a preliminary injunction seeks

mandatory rather than prohibitory relief and/or would award the petitioner “all the relief that [he]

could recover at the conclusion of a full trial on the merits”—two categories of “historically

disfavored” injunctions—“the movant must satisfy a heightened burden” of showing “that the

exigencies of the case support” his motion. O Centro Espirita Beneficiente Uniao Do Vegetal v.

Ashcroft, 389 F.3d 973, 975 (10th Cir. 2004) (en banc).

       At present, Respondents argue (Doc. 15)—and Martin appears to concede (see Doc.

16)—that Martin’s petition is a “mixed” petition containing both exhausted and unexhausted

claims. If true, this means that Martin’s petition as a whole is currently subject to dismissal. See




                                                  10
      Case 1:19-cv-00884-RB-KRS Document 22 Filed 01/28/21 Page 11 of 12




Fairchild, 579 F.3d at 1156. For this reason alone, until such time as the Court grants Martin’s

partial motion to dismiss and orders dismissal of his purportedly unexhausted claims, Martin

cannot show that he is likely to succeed on the merits of his claims or that the exigencies of the

case support his motion.

       More broadly, Martin should not be permitted to “avoid the prerequisites to obtaining

habeas corpus relief in federal court,” such as the exhaustion requirement, by simply pursuing his

desired relief via a preliminary injunction. Cf. Joyner v. Fed. Bureau of Prisons, No. 09-3251-

RDR, 2009 WL 5215330, at *2 (D. Kan. Dec. 28, 2009) (denying preliminary injunction in

habeas case where petitioner “ha[d] not shown full exhaustion of all available prison

administrative remedies”). After all, the exhaustion requirement is intended to “offer the state

courts ‘a fair opportunity to apply controlling legal principles to the facts bearing upon [a]

constitutional claim,’” Wilson, 577 F.3d at 1294 (quotation quoting Anderson v. Harless, 459

U.S. 4, 6 (1982)), a purpose that would be subverted if Martin could pursue relief via a

preliminary injunction premised on a petition containing unexhausted claims, cf. Joyner, 2009

WL 5215330, at *2 (observing, in denying motion for preliminary injunction, that use of

administrative grievance procedure before seeking habeas relief “is necessary for the

development of a factual record, to permit the application of corrections expertise to the claims

of the prisoner, and to possibly resolve the claim which would limit or eliminate the [federal]

Court’s interference in the operation of the institution”).

       For these reasons, the undersigned recommends that the Court deny Martin’s motion for

preliminary injunction without prejudice. In the event that the Court allows Martin to delete his

purportedly unexhausted claims and proceed with the sole remaining claim, Martin may be

permitted to renew his motion.




                                                  11
      Case 1:19-cv-00884-RB-KRS Document 22 Filed 01/28/21 Page 12 of 12




                                     III. CONCLUSION

       IT IS, THEREFORE, RECOMMENDED that the Court:

       1)     DENY Martin’s motion for preliminary injunction without prejudice (Doc. 18);

       2)     GRANT Martin’s motion for partial dismissal (Doc. 16) and, with the exception

of the claim presented in Count V concerning the rejection of his request for a five-month LSA

for completing his doctoral degree, DISMISS all of Martin’s claims without prejudice; and

       3)     ORDER Respondents to file an amended answer responding to the merits of

Martin’s remaining claim.

THE PARTIES ARE FURTHER NOTIFIED THAT WITHIN FOURTEEN (14) DAYS OF
SERVICE of a copy of these Proposed Findings and Recommended Disposition, they may
file written objections with the Clerk of the District Court pursuant to 28 U.S.C.
§ 636(b)(1)(c). Any request for an extension of time must be filed in writing no later than
seven (7) days from the date of this filing. A party must file any objections with the Clerk of
the District Court within the fourteen (14) day period, together with any period for which an
order is entered granting an extension of time, if that party wants to have appellate review
of the proposed findings and recommended disposition. If no objections are filed, no
appellate review will be allowed.



                                            _____________________________________
                                            KEVIN R. SWEAZEA
                                            UNITED STATES MAGISTRATE JUDGE




                                               12
